                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Michael Ray Parish,

       Plaintiff,

       V.                                        Case No. 2:18-cv-294

Commissioner of Sociai Security,                 Judge Michaei H. Watson

       Defendant.                                Magistrate Judge Deavers

                                 OPINiON AND ORDER

       On June 14,2019, United States Magistrate Judge Deavers issued a Report and

Recommendation ("R&R") recommending that the Courtoverrule Michael Ray Parish's
("PlaintifF') statement of errors and affirm the Commissioner of Social Security's

("Commissioner") non-disability finding. ECF No. 18.

       The R&R notified the parties of their right to file objections to the R&R pursuant

to 28 U.S.C. § 636(b)(1). R&R 13-14, ECF No. 18. The R&R further advised the

parties that the failure to object to the R&R within fourteen days would result in a waiver

of the right to de novo review by the District Judge and waiver of the right to appeal the

decision of the District Court adopting the R&R. Id. The deadline for filing such

objections has passed, and no objections were filed.

       Having received no objections, the R&R is ADOPTED. PlaintifTs statement of

errors is OVERRULED and the Commissioner's decision is AFFIRMED. The clerk Is

directed to enter Judgment in favor of the Commissioner.

       IT IS SO ORDERED.



                                          MICHAEL H. WATSON, JUDGE ^
                                          UNITED STATES DISTRICT COURT
